Citation Nr: 1109544	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-33 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left shoulder acromioclavicular joint osteoarthritis with impingement syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The Veteran had peacetime active duty service from October 1955 to September 1959.  He had periods of reservist training between September 1959 and October 1961, and June 1978 to January 1995.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2006 rating decision of the VA Regional Office in St. Petersburg, Florida that denied service connection for bilateral hearing loss disability, tinnitus and left shoulder acromioclavicular joint osteoarthritis with impingement syndrome. 

The Veteran was afforded a personal hearing at the RO in February 2008, and in March 2009 before the undersigned Veterans Law Judge sitting at St. Petersburg, Florida.  The transcripts are of record.

The case was remanded for further development by Board decision in March 2010.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that in the September 2006 rating decision and March 2008 statement of the case, the agency of original jurisdiction refers to review of service treatment records dated between October 12, 1955 and September 11, 1959 in the adjudication of the claims on appeal.  The Board's review of the claims folder discloses no service records for those dates that correspond to the appellant's active duty.  Therefore, the case requires further development to address this deficiency.  

Accordingly, the case is REMANDED for the following actions:

Attempt to secure the Veteran's active duty service treatment records dated between October 12, 1955 and September 11, 1959 and associate them with the claims folder.  If the documents are not available, make a determination of unavailability and inform the appellant.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

